Citation Nr: 0807943	
Decision Date: 03/07/08    Archive Date: 03/17/08

DOCKET NO.  04-33 344	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to a total disability rating for compensation 
on the basis of individual unemployability.


REPRESENTATION

Appellant represented by:	Wade Bosley, Attorney


ATTORNEY FOR THE BOARD

J. M. Macierowski, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1969 to 
February 1971.  This matter comes before the Board of 
Veterans' Appeals (Board) on appeal from the Department of 
Veterans Affairs (VA) Regional Office in Indianapolis, 
Indiana (RO).

A January 2006 decision of the Board denied entitlement to 
the above-captioned issues on appeal.  The veteran appealed 
this decision to the United States Court of Appeals for 
Veterans Claims (Court).  The January 2006 Board decision was 
vacated and remanded by the Court by way of a May 2007 
Memorandum Decision, the Order of Judgment of which was 
entered in June 2007.

A letter was sent to the veteran and his attorney on August 
30, 2007, in which they were given 90 days from the date of 
the letter to submit additional argument or evidence in 
support of his appeal prior to the Board's readjudication.  
In September 2007, the veteran submitted correspondence to 
the RO seeking to clarify his earlier stressor statements by 
providing additional stressor-related information.  A letter 
was also received from the veteran's representative in 
November 2007, requesting an extension of time to respond to 
the 90-day letters; an extension was granted in December 
2007, providing a new deadline of February 22, 2008, for the 
submission of additional evidence.  In mid-February 2008, 
additional argument was received from the veteran's attorney, 
attached to which were copies of the veteran's unit's daily 
journals for the period November 1969 to January 1970, 
accompanied by statement waiving the veteran's right to have 
said evidence considered by the RO.

The appeal is remanded to the RO via the Appeals Management 
Center in Washington, D.C.  


REMAND

As noted above, the Court's May 2007 Memorandum Decision 
vacated the Board's January 2006 decision and remanded all 
three issues of the veteran's appeal.  With respect to the 
veteran's claim for service connection for post-traumatic 
stress disorder (PTSD), the Court concluded that VA failed to 
adequately assist the veteran by not fully developing his 
claim and seeking verification of his claimed stressors.  As 
noted in the Board's January 2006 decision, the veteran 
failed to provide specific information such that a 
verification search by the Joint Services Records Research 
Center (JSRRC) (formerly United States Armed Services Center 
of Research of Unit Records or USASCRUR), even though same 
was requested of him in a letter from the RO dated in May 
2002.  However, the Court determined that in order to fulfill 
its duty to assist, VA should have again contacted the 
veteran and indicate that more specific information was 
needed so that a verification search could be conducted.  The 
Board, thus, concludes that remand of this issue is required 
so that this development can be accomplished; however, prior 
to contacting the veteran, the RO should be mindful of the 
veteran's September 2007 statement in which he provides 
additional information concerning his stressors, and the 
copies of the veteran's unit's daily journals from November 
1969 to January 1970, provided by the veteran's attorney in 
February 2008.

In remanding the veteran's claim for service connection for 
tinnitus, the Court concluded in its Memorandum Decision that 
the Board must consider the veteran's lay statement, 
contained in his April 2002 claim, that he has experienced 
tinnitus since service separation.  To that end, the Board is 
cognizant of the Court's reference to Charles v. Principi, 
which held in part that tinnitus was a disability that a lay 
person can described because it is defined as a "noise in 
the ears, such as ringing, buzzing, roaring, or clicking."  
Charles v. Principi, 16 Vet. App. 370, 374 (2002) (quoting 
DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 1714 (28th ed. 1994)).  
Moreover, although the veteran's service and postservice 
medical records show no evidence of tinnitus, his service 
personnel records reflect service as a member of an artillery 
unit beginning in June 1969.  Ultimately, the veteran's 
statement that he experienced acoustic trauma in service is 
not inconsistent with his service as a member of an artillery 
unit, and he has claimed tinnitus existing since service 
separation.  The "low threshold" criteria, as set forth in 
McLendon v. Nicholson, for finding that a VA examination is 
required are met in this case; thus, the issue of service 
connection for tinnitus must be remanded so that a VA 
examination can be conducted.  McLendon v. Nicholson, 20 Vet. 
App. 79 (2006).


With respect to the veteran's claim for entitlement to a 
total disability rating for compensation on the basis of 
individual unemployability (TDIU), the Board notes that the 
Court determined that the issue of entitlement to TDIU was 
inextricably intertwined with the veteran's claims for 
service connection for PTSD and tinnitus.  Thus, the TDIU 
rating issue is considered to be intertwined because 
adjudication of the issues remaining on appeal may affect the 
merits and outcome of an adjudication of the TDIU issue.  
Parker v. Brown, 7 Vet. App. 116 (1994) (finding that a claim 
is intertwined only if the RO would have to reexamine the 
merits of any denied claim which is pending on appeal before 
the Board).  Accordingly, the veteran's other claims should 
be addressed by the RO prior to the Board's consideration of 
the TDIU presently on appeal.

Finally, during the pendency of this appeal, on March 3, 
2006, the Court issued a decision in the consolidated appeal 
of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), 
which held that the duty to notify requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five 
elements of a service connection claim, including the degree 
of disability and the effective date of an award.  In the 
present appeal, the veteran was provided with notice of what 
type of information and evidence was needed to substantiate 
his claim for service connection, but not provided with 
notice of the type of evidence necessary to establish a 
disability rating or effective date for the disability on 
appeal.  As such, proper notice under 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b), that informs the veteran that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded, 
and also includes an explanation as to the type of evidence 
that is needed to establish both a disability rating and an 
effective date, must be provided.

Accordingly, the case is remanded for the following actions:

1.  The RO must provide notice as 
required by Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).

2.  The RO must review the file and 
prepare a summary of all the claimed 
stressors, including those identified 
by the veteran in his July 2002, 
September 2003, and September 2007 
stressor statements.  If the stressor 
statements currently of record fail to 
provide information specific enough 
with which to formulate a JSRRC 
request, a letter must be sent to the 
veteran indicating that more specific 
information is required, and a 
sufficient period of time must be 
allotted the veteran in which to 
respond.  This summary, and all 
associated documents, to include the 
November 1969 to January 1970 daily 
unit journals submitted by the 
veteran's attorney in February 2008, 
must be sent to the JSRRC, which must 
be requested to provide any information 
that might corroborate the veteran's 
alleged stressors.  Any response 
received from the JSRRC must be 
associated with the veteran's claims 
file.

3.  If, and only if, the RO determines 
that the evidence establishes the 
occurrence of one or more alleged 
stressors, then the veteran must be 
afforded the appropriate VA examination 
to determine the nature and etiology of 
all psychiatric disorders found.  If no 
stressors are verified, no examination 
should be conducted.  The report of 
examination must include a detailed 
account of all manifestations of the 
psychiatric disorders found to be 
present.  All necessary tests must be 
conducted and the examiner must review 
the results of any testing prior to 
completion of the report.  The RO must 
specifically include in its request 
that the examiner review both the 
claims file and a copy of this Remand; 
same must be made available to the 
examiner in conjunction with the 
examination.  The RO must specify for 
the examiner the stressor or stressors 
that it has determined are established 
by the record and the examiner must be 
instructed that only those events may 
be considered for the purpose of 
determining whether the veteran was 
exposed to a stressor in service.  The 
examiner must integrate the previous 
psychiatric findings and diagnoses of 
current findings to obtain a true 
picture of the nature of the veteran's 
psychiatric status.  Following a review 
of the service and postservice medical 
records, the examiner must state 
whether any diagnosed psychiatric 
disorder is related to the veteran's 
active duty service.

If the diagnosis of PTSD is deemed 
appropriate, the examiner must specify 
(1) whether each alleged stressor found 
to be established by the record was 
sufficient to produce PTSD; and (2) 
whether there is a link between the 
current symptomatology and one or more 
of the inservice stressors found to be 
established by the record and found 
sufficient to produce PTSD by the 
examiner.

A complete rationale for all opinions 
must be provided.  The report prepared 
must be typed.

4.  The veteran must be afforded the 
appropriate VA examination to determine 
the etiology of his tinnitus.  The 
claims file and a copy of this Remand 
must be made available to and reviewed 
by the examiner.  All pertinent 
symptomatology and findings must be 
reported in detail.  Any indicated 
diagnostic tests and studies must be 
accomplished.  The VA examiner must 
state whether the veteran's tinnitus is 
related to his military service.  
Information contained in the veteran's 
service personnel records, including 
his military occupational specialty, 
any objective medical findings in the 
service medical records, the 
postservice audiological evaluations 
currently of record, the veteran's 
history of inservice and postservice 
noise exposure, and any other pertinent 
clinical findings of record, must be 
taken into account.  A complete 
rationale for all opinions must be 
provided.  The report prepared must be 
typed.

5.  The RO must then readjudicate the 
veteran's claims for service connection 
for PTSD and tinnitus.  If the RO 
determines that service connection is 
warranted for tinnitus and/or PTSD, a 
TDIU examination must be scheduled to 
determine the impact that the veteran's 
service-connected disorder(s) have on 
his employability.  The examiner must 
elicit from the veteran and record for 
clinical purposes a full work and 
educational history.  Based on the 
review of the claims file, the examiner 
must provide an opinion as to whether 
the veteran would be unable, if he were 
to seek employment at the present time, 
to obtain or retain employment due only 
to his service-connected disorder(s), 
consistent with his education and 
occupational experience, irrespective 
of age, any nonservice-connected 
disorders.  A complete rationale for 
all opinions must be provided. The 
report prepared must be typed.  

6.  The RO must notify the veteran that 
it is his responsibility to report for 
any examination(s) scheduled to 
cooperate in the development of the 
claim.  The consequences for failure to 
report for a VA examination without 
good cause may include denial of the 
claim.  38 C.F.R. §§ 3.158, 3.655 
(2007).  In the event that the veteran 
does not report for the aforementioned 
examination, documentation must be 
obtained which shows that notice 
scheduling the examination was sent to 
the last known address.  It must also 
be indicated whether any notice that 
was sent was returned as undeliverable.

7.  After the above actions are 
accomplished, if entitlement to any of 
the three issues on appeal remains 
denied, a supplemental statement of the 
case must be issued, and the veteran 
and his representative must be afforded 
an opportunity to respond.  Thereafter, 
the entire appeal must be returned to 
the Board for appellate review.

No action is required by the veteran until he receives 
further notice; however, he may present additional evidence 
or argument while the case is in remand status at the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2007).



_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).


